

116 HRES 45 IH: Congratulating the American Farm Bureau Federation for a long tradition of advocacy on behalf of agriculture and rural America and for holding its 100th annual convention.
U.S. House of Representatives
2019-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 45IN THE HOUSE OF REPRESENTATIVESJanuary 15, 2019Mr. Peterson (for himself and Mr. Conaway) submitted the following resolution; which was referred to the Committee on AgricultureRESOLUTIONCongratulating the American Farm Bureau Federation for a long tradition of advocacy on behalf of
			 agriculture and rural America and for holding its 100th annual convention.
	
 Whereas the American Farm Bureau Federation (AFBF) grew out of the Extension education movement at land grant colleges in the early 20th century, and the organization’s first formal national convention was held in Chicago in 1919;
 Whereas AFBF has been a vocal and reliable advocate for farmers, ranchers, and rural Americans throughout the intervening 100 years;
 Whereas the sentiments of the first national president of the AFBF, James Howard of Iowa, ring as true today as a century ago, when he stated what’s good for farmers is good for America;
 Whereas AFBF represents farm and ranch families in all 50 States and Puerto Rico, with 2,800 county Farm Bureaus and six million member-families;
 Whereas Farm Bureau members are gathering this week in New Orleans, Louisiana, at the 100th Annual AFBF Convention and IDEAg Trade Show to conduct organizational business, participate in educational workshops, explore local agriculture, and develop leadership skills through competitions; and
 Whereas the work of the AFBF is guided by a network of State organizations and is led by President Vincent Zippy Duvall of Georgia: Now, therefore, be it
	
 That the House of Representatives congratulates the American Farm Bureau Federation for a long tradition of advocacy on behalf of agriculture and rural America and for holding its 100th annual convention.
		